Response to Amendment
Applicant's argument, filed on October 22, 2022 has been entered and carefully considered. Claims 1-3, 5, 7, 9, 10-14, 16-18 and 20 are amended. Claims 1-20 are pending. 
The rejection of claim 1, 2, 5, 7, 9, 10 under 35 U.S.C. 112(b) are withdrawn.
 


Response to Arguments
4.	Regarding claim 1, On page 8 applicant argues "Budagavi  does not disclose "signal second information comprising information related to a conversion of a model domain to the world domain, wherein the model domain represents the point cloud frame with a number of points in a second volumetric coordinate system," as claimed in claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Budagavi teaches signal second information comprising information related to a conversion of a model domain to the world domain wherein the model domain represents the point cloud frame with a number of points in a second volumetric coordinate system([see in Fig. 6A-6C]- 6A, 6B, and 6C illustrate an example 3-D point cloud frame which represent as model to the world domain; see also [para 0007-0008]- set of patches, and the 2-D frames correspond to 
a first access level of the respective access levels is enabled; also the limitation in claim 1 “related to a conversion” is vague and not explained clearly what is related to conversion).
	Regarding dependent claim 7, on page 9 applicant argues "Budagavi  does not disclose or suggest  " performing an adaptation that generates a set of points in a reconstruction," as claimed in dependent claim 7. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Budagavi discloses in [fig. 12]-generating 2-D frames that represent a 3-D point cloud.
Regarding dependent claim 17, on pages 9-10 applicant argues "Wang does not disclose or suggest “signaling of a conversion of a model domain to a world domain," as claimed in dependent claim 17. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Wang disclose in [section 2.1 and 2.2]-specifically in section 2.1 figure illustrates 6DoF coordinate system, such as the one defined in , used by a point-cloud.
 Therefore, the rejection has been maintained.






	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin Wang et al. (NPL-Signaling 6DoF Coordinates of V-PCC Sub-Point Clouds; Pub. July  2019; hereinafter as Wang; given by the applicant in the IDS) in view of Budagavi et al. (US. Pub. No. 2020/0151913 A1; provisional app#: 62/697,842, filed on Jul. 13, 2018).
Regarding claim 1, Wang teaches an apparatus comprising:  at least one processor; and at least one non-transitory memory including computer program code; wherein the at least on non-transitory memory and the program  code configured  to, with the at computer least  one processor, cause the apparatus at least to: ([section: Introduction and Fig. 1-2]- V-PCC Systems Structure diagram which ignal first   information([see in section: 2]- describes signaling of 6DoF (six degrees of freedom) coordinates of VPCC (video-based point cloud compression) sub-point clouds in V-PCC bit-streams)   comprising information related to a world domain,  wherein the world domain is a point cloud frame that is represented  with  a number of points in a first volumetric coordinate system([section: 2 and 2.1]- describes signaling of 6DoF (six degrees of freedom) coordinates of VPCC (video-based point cloud compression) sub-point clouds in V-PCC bit-streams. A point cloud (i.e.,the "main" or "world" point cloud) has a "common reference 6DoF coordinate system); and signal second information comprising information related to a conversion of a model domain to the world domain, wherein the model domain represents the point cloud frame by a number of points in a second volumetric coordinate system([section: 2 and 2.1]-The V-PCC bitstream implicitly signals this (world) point cloud. The position and size as well as a possible rotation of a sub-point-cloud is signaled by the properties of a bounding box for this sub-point-cloud).
However, Wang does not explicitly disclose provide second signaling information comprising information related to a conversion of a model domain to the world domain.
In an analogous art, Budagavi teaches provide second signaling information comprising information related to a conversion of a model domain to the world domain([para 0092]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Budagavi teaches signal one or more camera parameters of an adaptation parameter set that extend the point cloud frame([para 0101]- Metadata such as scale, resolution, point density, offset, rotation, point size, point shape, and the like, can be referred to as a parameter set and applied to different access levels.  For example, a patch parameter set (PPS) includes a type of metadata for a single patch in a single frame that represents a portion of the 3-D point cloud).
Regarding claim 3, Budagavi teaches signal the presence of the one or more camera parameters or lack thereof([para 0101]- Metadata such as scale, resolution, point density, offset, rotation, point size, point shape, and the like, can be referred to as a parameter set and applied to different access levels.  For example, a patch parameter set (PPS) includes a type of metadata for a single patch in a single frame that represents a portion of the 3-D point cloud).
Regarding claim 4, Budagavi teaches wherein the one or more camera parameters are related to at least one of scale, offset, or rotation, and are used for reconstruction following a decoding operation ([para 0101]- Metadata such as scale, resolution, point density, offset, rotation, point size, point shape, and the like, can be referred to as a parameter set and applied to different access levels.  For example, a patch parameter set (PPS) includes a type of metadata for a single patch in a single frame that represents a portion of the 3-D point cloud).
Regarding claim 5, Wang teaches signal one or more volumetric usability parameters of a sequence parameter set ([section: 2 and 2.1]- describes signaling of 
Regarding claim 6, Wang teaches wherein the volumetric usability parameters comprise one or more of: an indication of the one or more volumetric usability parameters being represented in meters; an indication of a presence of display box information or lack thereof([section: 2.1]- a sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect); or an indication of the presence of an anchor point or lack thereof.
Regarding claim 7, Budagavi teaches perform an adaptation that generates a set of points in a reconstruction of the point cloud frame ([para 0007]-The processor is configured to generate 2-D frames that represent a 3-D point cloud).
Regarding claim 9, Budagavi teaches perform at least one of an operation of a video-based point cloud coding encoder or an operation of a video-based point cloud coding decoder based on the provided first signaling and provided second signaling([para 0052]- rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream).
Regarding claim 10, Budagavi teaches encode the point cloud frame in the world domain into a video-based point cloud bitstream using the video-based point cloud  rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream); or decode the video-based point cloud bitstream to render the point cloud frame in the world domain using the video-based point cloud coding decoder([para 0052]- rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream).
Regarding claim 11, Budagavi teaches wherein the signaled first information and the second signaling information are generated as a result of a conversion of the point cloud frame in the world domain to the point cloud frame in the model domain([para 0092]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale).
Regarding claim 12, Budagavi teaches wherein the conversion of the point cloud frame in the world domain to the point cloud frame in the model domain determines a representation of an object or group of objects represented with the point cloud frame in the model domain ([para 0092-0094]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using rotation.  It is noted that in certain embodiments, the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale).
 minimum enclosing box (in a given video frame) corresponding to the 3D bounding box (in 3D space). A 2D bounding box with the shape of a rectangle is represented by two 2-tuples (i.e., the origin and the length of each edge in two dimensions).
Regarding claim 14, Budagavi teaches wherein a conversion of the point cloud frame in a video-based point cloud compression domain to the point cloud frame in the world domain is based on the signaled second information([para 0052; 0170]- scale a portion of a 3-D point cloud by a scaling factor, the encoder 500 can include in the compressed bitstream a list of scale factors. For example, the list of scale factors can be included in the auxiliary information 506.  In another example, the list of scale factors can be included in the encoded bitstream 528 by the multiplexer 526.  For every patch, an index into the list of scale factors can be used.  The index can be used to signal the scale factors to use the points in the patch.  Equation 3 below illustrates a non-orthogonal transform to scale a portion of a 3-D point cloud).
Regarding claim 15, Wang teaches wherein the conversion of the point cloud frame in the video-based point cloud compression domain to the point cloud frame in the world domain comprises an intermediate state where the point cloud frame in the video-based point cloud compression domain is firstly transformed to the point cloud frame in the model domain, and then the point cloud frame in the model domain is transformed to the point cloud frame in world domain([section: Intorduction]- signaling of sub-point-clouds at the V-PCC bit-stream and patch data group levels, in order to encapsulate V-PCC content of sub-point-clouds, respectively, in multiple groups 
Regarding claim 16, Wang teaches a signal unit of length in the world domain; a coordinate system of the world domain; a dimension of a bounding box in the world domain in which an object or group of objects represented by a sequence of a plurality of point cloud frames are placed around; or a pivot point of the bounding box in the world domain([section: 2, V-PCC sub-point-cloud 6DoF coordinates ]- a bounding box is signaled for the sub-point-clouds. A sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect to a common reference 6DoF coordinate system).
Regarding claim 17, Wang teaches a pivot point of an object or group of objects represented by the point cloud frame in a video-based point cloud compression domain; a scale parameter that scales an object or group of objects represented by the point cloud frame from the video-based point cloud compression domain to the world domain; a rotation parameter that rotates, around the signaled pivot point, an object or group of objects represented by the point cloud frame to be correctly oriented in the world domain; or a translation parameter that translates, in respect to the signaled pivot point, an object or group of objects represented by the point cloud frame to be correctly placed in the world domain([section: 2.2]- Scale, rotation, and translation parameters are known section 2.2).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in apparatus claim 1.



Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the apparatus of claim 7, wherein the adaptation uses as input: a number of point of the point cloud frame; an array of the positions of points in the point cloud frame; an anchor point; and at least one of an offset matrix, a rotation matrix, or a scale matrix. 




Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Schwarz et al., US 2020/0302571 A1, discloses a method and a computer 
program for content dependent projection for volumetric video coding and decoding.
2.	Kim et. al., US 2020/0021847 A1, discloses compression and decompression of 
point clouds.
3.	Graziosi, US 2020/0005518, discloses point cloud mapping of three dimensional graphics.
4.	Mammou et al., US. 2019/0313110 A1, discloses compression and decompression of point clouds comprising a plurality of points, each having associated spatial information and attribute information.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487